Title: To Benjamin Franklin from Dumas, 23[–27] January 1784
From: Dumas, Charles-Guillaume-Frédéric
To: Franklin, Benjamin


          
            
              Monsieur
              Lahaie 23e.[–27] Janvier 1784
            
            Dans l’espérance que vous avez bien reçu, & eu la bonté d’acheminer mes précédentes pour le Congrès, & notamment mon No. 37 du 18e. Dec. au 8e. Janv., & mon Postcrit du 15e., en voici un autre & dernier du 16e., que vous voudrez bien lire, fermer & acheminer pareillement. Je suis avec tout le respectueux dévouement qui vous est connu, De Votre Excellence Le très humble & très obéissant serviteur
            
              C. w. f. Dumas
            
          
          
            S.E. Mr. Adams est à Amsterdam. Dès que vous saurez, Monsieur, que le Traité définitif avec cette republ. a été signé, ou va l’être entre les Plénipo: hollandois & le Duc de Dorset, je vous serai fort obligé de me le faire écrire promptement par Mr. Votre Petit fils, que je prie d’agréer mes complimens, & de vouloir bien m’informer du bon état de votre santé.
            
              P.S. du 27e. Janv. L’arrivée de Mr. Adams, & l’honneur qu’il m’a fait de me demander pour lui tenir compagnie, est cause que cette Lettre ne peut partir qu’aujourd’hui.
              
                Passy à S.E. Mr. Franklin M.P. des E.U.
              
            
          
         
          Endorsed: Reçu Jan. 31. 1784
        